DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16, 18, and 20-22 are pending and Claims 1-12, 16, 18, and 20-21 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/28/2020 has been taken into account.

Response to Amendment
In the amendment dated 10/28/2020, the following has occurred: Claims 1 and 7 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 16, 18, and 20-21 have been considered but are moot because the arguments do not apply to the new grounds of rejection, necessitated by the amendment dated 10/28/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US Patent No. 4,249,514).
Regarding Claim 1, Jones discloses a solar panel support apparatus comprising: a support frame (Jones: Fig. 1-3; 28) for holding the solar panel; a support post (Jones: Fig. 1-3; 22) pivotally connected to the support frame at a post pivot connection (Jones: Fig. 1-3; 54, 62) and anchored to an adjacent supporting surface, the support post for positioning the support frame above the adjacent supporting surface; and a linear actuator (Jones: Fig. 1, 3; 24) including a housing (Jones: Annotated Fig. 3; H), the linear actuator coupled at a proximal end to the support post by a support pivot connection (Jones: Annotated Fig. 3; P1) with the housing, the housing having an extension member (Jones: Annotated Fig. 3; E) operable between an extended state and a retracted state, the linear actuator coupled at a distal end by a frame pivot connection (Jones: Annotated Fig. 3; P2) between the extension member and the support frame, the post pivot connection and the frame pivot connection spaced apart from one another on the support frame; wherein a change in a length of the linear actuator results in pivoting of the support frame about the post pivot connection (Jones: Fig. 3).
Regarding Claim 2, Jones discloses the solar panel support apparatus of claim 1 further comprising a drive shaft (Jones: Fig. 1; 69) coupled to the linear actuator (Jones: Fig. 1, 3; 24), such that rotation of the drive shaft provides for said change in the length (Jones: Col. 5, Ln. 32-45).
Regarding Claim 5, Jones discloses the solar panel support apparatus of claim 1 further comprising a support bracket (Jones: Annotated Fig. 3; B) connected to the support post adjacent to the supporting surface, such that the support pivot connection (Jones: Annotated Fig. 3; P1) is on the support bracket and spaced apart from the support post (Jones: Fig. 1-3; 22).
Claim 6, Jones discloses the solar panel support apparatus of claim 2, wherein the support pivot connection (Jones: Annotated Fig. 3; P1) and the drive shaft (Jones: Fig. 1; 69) are non-concentric with one another.
Regarding Claim 7, Jones discloses the solar panel support apparatus of claim 1 further comprising the linear actuator (Jones: Fig. 1, 3; 24) having the extension member (Jones: Annotated Fig. 3; E) configured for the extension and the retraction in order to provide for said change in the length.


    PNG
    media_image1.png
    799
    804
    media_image1.png
    Greyscale

I: Jones; Annotated Fig. 3




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 4,249,514) in view of Somerfield et al. (US Pub. No. 2010/0078608).
Regarding Claim 3, Jones discloses the solar panel support apparatus of claim 2, but fails to explicitly disclose a first gear coupled to the drive shaft and a second gear coupled to the linear actuator, the first gear and the second gear being operatively coupled to one another, such that co-rotation of the first gear and the second gear provide for said change in the length.
However, Somerfield teaches a first gear (Somerfield: Fig. 1-2; 36) coupled to a drive shaft and a second gear (Somerfield: Fig. 1-2; 44) coupled to a linear actuator (Somerfield: Fig. 1-2; 10), the first gear and the second gear being operatively coupled to one another, such that co-rotation of the first gear and the second gear provide for a change in the length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators and drive shaft in Jones with the gear mechanism, and shaft and gear connection from Somerfield, with a reasonable expectation of success, in order to provide an actuator mechanism having a gear arrangement that simplifies the assembly and results in the application of fewer axial or side loadings to the gears, thus permitting the reduction in the size of the associated bearings, can also run without lubricant thereby reducing additional maintenance requirements, as well as reducing the overall rotary speed required to operate the apparatus (Somerfield: [0009]-[0015]). [Note: The gear 36 of 
Regarding Claim 4, Jones discloses the solar panel support apparatus of claim 3, wherein the first gear (Somerfield: Fig. 1-2; 36) is slidably coupled to the drive shaft (Jones: Fig. 1; 69) to allow the drive shaft to translate relative to the first gear along a longitudinal axis of the drive shaft. 
Regarding Claim 16, Jones discloses the solar panel support apparatus of claim 5, but fails to explicitly disclose a drive shaft that is flexible along its length. However, Somerfield teaches a drive shaft that is flexible along its length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft in Jones with the flexibility from Somerfield, with a reasonable expectation of success, in order to provide a flexible drive shaft structure that is better adapted to be positioned to transmit a force to multiple actuators (Somerfield: [0004], [0014]).
Claim 18 is rejected, as set forth in the rejection of claim 16.
Claim 20 is rejected, as set forth in the rejection of claim 16.
Regarding Claim 21, Jones discloses the solar panel support apparatus of claim 4, wherein first gear (Somerfield: Fig. 1-2; 36) has a surface with a first profile for mating with an exterior surface (Jones: Fig. 1; 69)  of the drive shaft, the external surface having a second profile matching the first profile (see claim 1 note). 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 4,249,514) in view of Vaughan et al. (US Pub. No. 2014/0230583).
Regarding Claim 8, Jones discloses the solar panel support apparatus of claim 7, but fails to explicitly disclose further comprising a lead screw coupled to a drive shaft and a 
However, Vaughan teaches a lead screw (Vaughan: Fig. 1; 104) coupled to a drive shaft and a threaded travel member (Vaughan: Fig. 1; 138) connected to an extension member, such that threads of the lead screw and of the threaded travel member are mated with one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators in Jones with the lead screw and travel member mechanism from Vaughan, with a reasonable expectation of success, in order to provide a specific connection between the housing and extension member that enables receipt of a drive torque to rotate an actuator shaft, thereby enabling torque applied by a drive shaft to actuate the extension member (Vaughan: [0005], [0017]; Jones: Col. 5, Ln. 33-45).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 4,249,514) in view of Marcotte (US Patent No. 8,322,333).
Regarding Claim 9, Jones discloses the solar panel support apparatus of claim 2, but fails to explicitly disclose a drive shaft comprising two drive shaft sub-sections, the solar panel support apparatus further comprising a coupling for operatively connecting serially arranged drive shaft ends of the two drive shaft sub-sections together such that rotation of one of the two drive shaft sub- sections imparts a rotation of the other one of the two drive shaft sub-sections.
However, Marcotte teaches a shaft comprising two shaft sub-sections (Marcotte: Annotated Fig. 4; S1, S2, 313), and a coupling (Marcotte: Fig. 4; 401) for operatively connecting serially arranged shaft ends of the two shaft sub-sections together such that rotation of one of the two drive shaft sub- sections imparts a rotation of the other one of the two drive shaft sub-sections.
(Marcotte: Col. 5, Ln. 30-40; Jones: Col 5, Ln. 31-35).
Regarding Claim 10, Jones, as modified, teaches the solar panel support apparatus of claim 9, wherein said coupling (Marcotte: Fig. 4; 401) comprises a tube sized to receive within a tube interior the serially arranged drive shaft ends (Marcotte: Annotated Fig. 4; S1, S2, 313).
Regarding Claim 11, Jones, as modified, teaches the solar panel support apparatus of claim 10, wherein the two drive shaft sub-sections (Marcotte: Annotated Fig. 4; S1, S2, 313) each comprise an exterior drive shaft profile, and the tube (Marcotte: Fig. 4; 401) interior comprises an inner tube profile configured to mate with the exterior drive shaft profile (Marcotte: Fig. 4).
Regarding Claim 12, Jones, as modified, teaches the solar panel support apparatus of claim 10, wherein the serially arranged drive shaft ends (Marcotte: Annotated Fig. 4; S1, S2, 313) are rigidly connected to the tube (Marcotte: Fig. 4; 401).


    PNG
    media_image2.png
    449
    941
    media_image2.png
    Greyscale

II: Marcotte; Annotated Fig. 4

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631         

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631